

Exhibit 10.43




knxex104312312019image1.jpg [knxex104312312019image1.jpg]


November 18, 2019




/$ParticipantName$/
Knight-Swift Transportation Holdings Inc.
20002 North 19th Avenue
Phoenix, Arizona 85027


Re:
Knight-Swift Transportation Holdings Inc.: Relative Performance Unit Officer
Grant Agreement



Dear /$ParticipantName$/ :


The Compensation Committee (the “Committee”) of the Board of Directors of
Knight-Swift Transportation Holdings Inc. (the “Company”) has awarded you, as of
the date of this letter (the “Grant Date”), a relative performance unit grant
(the “Grant”). The Grant entitles you to receive shares of the Company’s Class A
common stock (the “Stock”), par value $0.01 per share (the “Stock Award”), to be
issued upon the completion of the Vesting Period. This Grant is made subject to
the terms and conditions of this Relative Performance Unit Grant Agreement (this
“Agreement”), and the Company’s Amended and Restated 2014 Omnibus Incentive
Plan, as amended (the “Plan”). In this Agreement, the Company is sometimes
referred to as “we” or “us” and includes any subsidiaries of the Company in
which the Company holds an equity or voting interest of fifty percent (50%) or
more. Terms used in this Agreement that are defined in the Plan have the same
meaning as stated in the Plan.


1.Summary of Grant.
Performance Unit
Tentative
Award
Performance Period Beginning
Date
Performance
Period Expiration Date
Vesting
Date
Relative Performance
Matrix
/$AwardsGranted$/


January 1, 2020
December 31, 2022
January 31, 2023
See Exhibit A
attached hereto.
 
 
 
 
 



4674393.4

--------------------------------------------------------------------------------







Your tentative award of Relative Performance Units (the “Tentative Award”) is
determined by dividing the dollar award amount the Committee establishes for you
by the market value of the Company’s Stock as of the Grant Date. At the end of
the Performance Period, your Tentative Award will be adjusted according to the
Company’s performance of its Compound Annual Revenue Growth Rate (CAGR) and
Return On Net Tangible Assets (RONTA), each measured from the beginning to the
end of the Performance Period relative to a peer group consisting of seven (7)
other trucking companies identified in Exhibit A, attached hereto with a
comparable business focus to the Company, measured over the same period. Each of
the eight companies (the Company plus its seven peer companies) will be ranked
separately according to CAGR and RONTA from highest to lowest at the end of the
Performance Period. After the rankings are complete, your Tentative Award is
multiplied by the percentage shown at the intersection of the two CAGR and RONTA
rankings on the Relative Performance Matrix, attached hereto as Exhibit A. This
is your Pre-Peer Adjustment Award. Your Pre-Peer Adjustment Award will be
increased by up to 25%, if the total compounded annual shareholder return on the
Company’s Stock (“TSR”), exceeds the 75th percentile of the Company’s TSR
Leverage Award Peer Group set forth in Exhibit B. The TSR for the Company and
for any peer will be determined by comparing the rate of growth of the average
stock price of each company for the 60 trading days on and following the Grant
Date, to the average stock price of each company for the final 60 trading days
of the Performance Period, assuming that dividends are reinvested at the closing
stock price of the applicable stock on the date the dividend is declared.
Conversely, your Pre-Peer Adjustment Award will be decreased by up to 25%, if
the relative compounded TSR, is below the 40th percentile of the Company’s TSR
Leverage Award Peer Group. The increase or decrease of performance units granted
in your Pre-Peer Adjustment Award is determined by multiplying the TSR Award
Leverage Factor set forth in Exhibit B by your Pre-Peer Adjustment Award under
the methodology described here. The product is your final award (the “Final
Award”).
2.Vesting and Proration of Award.
(a)    Vesting and Payment. Performance units representing your Final Award will
not vest until the January 31 following the expiration of the Performance Period
(the “Vesting Period”).
(b)    Death, or Disability. If during the Vesting Period or Performance Period,
you die, or become disabled, you will be fully vested. The Final Award will be
made to you as soon as practicable after the close of the calendar year in which
you died, or became disabled, but not later than the 75th day after the close of
such calendar year.
(c)    Change in Control. If during the Vesting Period, there is both (i) a
Change in Control, and (ii) your employment terminates by reason of Termination
for Convenience or Termination for Good Reason (as defined below) before the
January 31 following the expiration of the Performance Period, you will be fully
vested. If during the Performance Period, there is both (i) a Change in Control,
and (ii) your employment terminates by reason of Termination for Convenience or
Termination for Good Reason within 12 months of the Change in Control, then you
will be fully vested, and your Final Award will be measured based on the
Company’s performance through the end of the calendar year in which your
employment terminated. If your


2



--------------------------------------------------------------------------------







employment terminates by reason of Termination for Convenience or Termination
for Good Reason more than 12 months after a Change in Control, then your award
will be prorated if all applicable conditions in Section 2(d) are met.
(d)    Forfeiture; Proration. If your employment terminates by reason of
Termination for Convenience or Termination for Good Reason (as defined below),
your award will be forfeited if you have completed less than 12 calendar months
of the Performance Period at the time of termination. If you have completed 12
calendar months or more of the Performance Period, and your employment
terminates by reason of Termination for Convenience or Termination for Good
Reason, the amount of your Final Award will be pro-rated by multiplying the
number of performance units identified in your Final Award as of expiration of
the Performance Period by a fraction, the numerator of which is the number of
full calendar months credited to you from the start of the Performance Period to
the date your Termination for Convenience or Termination for Good Reason occurs,
and the denominator of which is 36 months.
3.Issuance of Stock. Subject to Section 2 concerning time for payment, once your
Final Award is vested, the Company will issue Stock to you in an amount equal to
the number of performance units earned as your Final Award. No Stock will be
issued to you until your Final Award is fully vested and earned. The Stock is
subject to the conditions of this Agreement. Until Stock is issued to you, you
will receive no dividends and will not be entitled to vote at any shareholder
meeting. Upon the issuance of Stock to you, the performance units granted to you
in the Final Award will settled and be cancelled.


4.Grant of Relative Performance Units. This Grant relates only to the
Performance Period specified above and to no other. The Grant is made to you as
part of your compensation and is payable to you in accordance with this
Agreement and resolutions adopted by the Committee, and in the expectation that
until such time as this Grant is fully vested, you will continue to perform
services for the Company as its employee. You will receive no fractional shares
of Stock. Unless the Committee determines otherwise, this Grant may not be
settled in cash. The number of shares of your Stock Award is subject to
automatic adjustment for stock dividends, stock splits, reverse stock splits,
reorganizations, or reclassifications as provided in Section 6.2 of the Plan and
is subject to adjustment as described in Section 1, above.
5.Book Entry Form. To receive your Stock Award, you must open a personal
brokerage account with Merrill Lynch or the Company’s then current equity plan
administrator. The Stock will be issued to you at the conclusion of the Vesting
Period by delivering it to your brokerage account with Merrill Lynch or the
Company’s then current equity plan administrator in book entry
(non-certificated) form. Stock will be treated as issued and outstanding only
after it is actually issued. Any Stock issued is subject to other limitations as
either the Plan or the law may require.


6.Tax Treatment. You will recognize ordinary income for the value of the Stock
issued to you, as the Stock Award vests. The value of the Stock is its fair
market value, which is based on the closing market price the day the Stock Award
vests. If the vesting date falls on a weekend or on a holiday, the fair market
value will be based on the closing market price of the business day immediately
prior to the day of vesting. By accepting the Grant, you accept responsibility
for any


3



--------------------------------------------------------------------------------







income tax withholding or other taxes imposed on you by virtue of the issuance
of the Grant. You agree that the Company has the right, and you authorize the
Company to reduce the number of shares of Stock distributed to you, by the
amount of any federal or state taxes (including, without limitation, FICA, FUTA,
and Medicare) the Company is obligated to withhold and pay.


7.Noncompete and Non-Solicitation Agreement.


(a)    This Grant has been made to you because you have been retained by the
Company in a position of trust and confidence and your services are important to
the Company’s success and not easily replaceable. This Grant is also intended to
induce you to continue to contribute to the results of the Company’s operations.
In consideration for the issuance of this Grant (and the Company’s agreement to
allow you to become a shareholder of the Company on the terms set forth herein),
you agree that you will not directly compete with the Company for six (6) months
after your Separation from Service (as defined in the Plan) (the “Noncompete
Period”), without first obtaining the Company’s prior written consent, which
consent the Company may, in its reasonable discretion, withhold. For this
purpose, you will be considered to be directly competing with the Company if you
are engaged in any of the activities described in clauses (b)(i), (ii) or (iii)
below. The consideration for this six (6) month noncompete agreement is the
issuance of this Grant.


(b)    You will be considered to be directly competing with the Company if at
any time during the Noncompete Period you: (i) are employed by, contract with,
or obtain an interest as an owner, shareholder, partner, limited partner or
member in, any business or corporation that competes directly with the Company
(as such direct competition is defined below), but excluding an investment of
one percent (1%) or less in any publicly traded company; (ii) on your own
behalf, or on behalf of any other person with whom you are employed, you solicit
or divert from the Company the business of any person who is either a customer
of the Company during your employment, or is identified as a potential customer
of the Company; or (iii) solicit, divert or encourage any person who is an
employee of the Company to leave employment and to become employed by a person
who directly competes with the Company. For purposes of this Section 7, you (x)
will be considered to be in direct competition with the Company and (y) a
person, business or corporation will be considered a direct competitor of the
Company, if either you or it is engaged in a truckload business (dry van,
refrigerated, brokerage, drayage, intermodal, or logistics or any combination
thereof) that conducts significant operations in the same traffic lanes in which
the Company operates, or which the Company has internally identified as a
planned area of operation or expansion of its business as of the date of your
Separation from Service with the Company.


(c)    By accepting this Grant, you agree that the foregoing non-competition
provisions are reasonable and that you are being compensated for your agreement
not to compete.


(d)    The Company shall have the right to extend the Noncompete Period for up
to an additional 12 months beyond the completion of your initial Noncompete
Period (the “Extended Noncompete Period”). If the Company elects to extend the
Noncompete Period, it will notify you in writing of such fact not later than the
thirtieth (30th) day prior to the expiration of the initial Noncompete Period.
By accepting this Grant, you agree to accept and abide by the Company’s
election. If the Company elects to extend the Noncompete Period, you agree not
to work for any


4



--------------------------------------------------------------------------------







direct competitor of the Company (as defined in Section 7(b)) during the
Extended Noncompete Period, and the Company agrees to pay you, during the
Extended Noncompete Period, an amount equal to your monthly base salary or
monthly base consulting fee, as applicable, in effect as of the date of your
Separation from Service. Payment for any partial month will be prorated. Payment
of your base salary or consulting fee during the Extended Noncompete Period will
be made at the same times and in the same amounts that such amounts were paid to
you while you were in the service of the Company. If the Company elects to
extend the Noncompete Period, any monies you earn from any other work, whether
as an employee or as an independent contractor, will reduce, dollar for dollar,
but not below zero, the amount that the Company is obligated to pay you.
Payments made by the Company under this Section 7(d) are made for the extension
of the noncompete covenant and do not render you either an employee of, or a
consultant to, the Company.


8.Compliance with Securities Laws; Share Restrictions.
(a)    So long as you are an employee of the Company, you may not sell any
shares of the Stock except in accordance with all applicable federal and state
securities laws and the applicable policies of the Company regarding the sale,
ownership and retention of the Company’s securities by insiders, executives, and
employees. The Company has filed a registration statement with the United States
Securities and Exchange Commission covering the Grant (and the Stock subject to
the Grant) issued pursuant to the Plan. So long as that registration statement
is in effect, Stock issued pursuant to the Plan will not be restricted as to
transfer. The Company does not provide any assurance that any registration
statement will continue to be maintained in effect with respect to the Stock. If
for any reason, a registration statement is not in effect with respect to the
Stock, the Stock may not be sold or transferred except in compliance with
applicable securities laws.
(b)    This Grant is subject to any claw-back policy adopted by the Company for
incentive-based compensation (the “Clawback Policy”), as required by Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act. The Clawback
Policy, as in existence from time to time, is incorporated by this reference
into this Agreement. If there is any conflict between the provisions of this
Agreement and the Clawback Policy, the Clawback Policy shall control.


9.Risks. By accepting this Grant, you acknowledge that the value of the Stock
may be adversely affected by changes in the United States’ economy; changes in
the Company’s profitability, financial condition, business or properties; a
reduction in the Company’s growth rate; competition from other truckload
carriers; and other factors that are described more particularly in the
Company’s most recent Annual Report on Form 10-K and in its reports on Forms
10-Q and 8-K. The Company does not promise you that the value of the Stock will
rise or that the Company will continue to grow or be profitable.


10.Access to Information. With respect to this Grant, you acknowledge that you
have reviewed a copy of the Company’s Plan available at
https://investor.knight-swift.com/corporate-governance/equity, and that the
Company has delivered to you, or has provided to you through on-line access, for
your examination copies of the Plan and the Company’s reports filed on Forms
8-K, 10-Q, and 10-K and any proxy or shareholder information materials filed
with the United States Securities and Exchange Commission and available through
EDGAR. These materials may also


5



--------------------------------------------------------------------------------







be accessed on the Company’s website at http://investor.knight-swiftinc.com. A
copy of these materials will be provided to you if you request them in writing
from the Company.


11.Successors. This Agreement is binding on you, your spouse and any successors
or assigns.


12.Arbitration of Disputes. We agree that the Federal Arbitration Act shall
apply to and govern the arbitration provisions of this Agreement. Any disputes
between or among us with respect to the terms of this Agreement or the rights of
either of us under this Agreement, shall be subject to the arbitration
procedures specified in the Revised Arizona Arbitration Act (“RAAA”), but only
to the extent not inconsistent with the Federal Arbitration Act. Arbitration
will occur in Phoenix, Arizona. Judgment on any arbitration award may be entered
in any court having jurisdiction. A single arbitrator shall have the power to
render a maximum award of $500,000. If you or we assert a claim in excess of
$500,000, the matter may be heard by a single arbitrator, but either of us may
request that the arbitration be heard by a panel of three arbitrators and, if so
requested, the arbitration decision shall be made by a majority of the three
arbitrators. In the event that the selected arbitrator(s) finds any term or
clause in this Agreement to be invalid, unenforceable, or illegal, the same will
not affect any other terms or clauses in the Agreement or the entire Agreement.
The Company shall pay the costs of arbitration, but if the Company is the
prevailing party in the arbitration, the Company shall have the right to recover
from you all costs of arbitration. EACH OF THE PARTIES EXPRESSLY AGREES TO
ARBITRATION AND WAIVES ANY RIGHT TO TRIAL BY JURY ANY PARTY MAY HAVE. In
consideration of this Grant, you agree not to bring any class action or
arbitration class action against the Company. Nothing in this Agreement limits
or restricts any self-help remedy, including, without limitation, any right of
offset a party may have. The person prevailing in any arbitration is entitled to
payment of all legal fees and costs and all costs of arbitration, regardless of
whether such costs are recoverable under applicable law. In the event of any
conflict between the arbitration procedures specified in this Agreement and the
RAAA, this Agreement shall control.


13.WAIVER OF CERTAIN CLAIMS. BY EXECUTING THIS AGREEMENT AND ACCEPTING THIS
GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE AGAINST THE COMPANY WITH RESPECT TO
THIS GRANT OR THE STOCK SUBJECT TO THE GRANT (OTHER THAN A CLAIM FOR THE
CONTRACTUAL BREACH OF THIS AGREEMENT OR THE PLAN, WHICH MAY BE BROUGHT WITHIN
ONE YEAR OF THE DATE SUCH BREACH OCCURS) MUST BE ASSERTED NOT LATER THAN ONE
YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO CLAIMS (OTHER THAN FOR BREACH
OF CONTRACT) MAY BE BROUGHT AFTER THAT PERIOD. YOU VOLUNTARILY AND KNOWINGLY
WAIVE ANY LONGER STATUTE OF LIMITATIONS IN CONSIDERATION OF THIS GRANT. IN
ADDITION, YOU AND THE COMPANY AGREE THAT ANY CLAIM MADE UNDER THIS AGREEMENT OR
THE PLAN, OR ARISING FROM OR IN CONNECTION WITH ANY STOCK GRANTED PURSUANT TO
THIS AGREEMENT OR THE PLAN, SHALL BE LIMITED TO ACTUAL ECONOMIC DAMAGES, AND THE
RECOVERY OF ATTORNEYS’ FEES AND COSTS OF COURT. TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO RESCISSION OR ANY RIGHT TO CLAIM OR RECOVER TREBLE DAMAGES,
PUNITIVE DAMAGES, OR EXEMPLARY DAMAGES,


6



--------------------------------------------------------------------------------







WHETHER SUCH RIGHTS ARE GRANTED BY STATUTE OR UNDER COMMON LAW, IS HEREBY WAIVED
AND RELEASED. EACH PARTY AGREES AND ACKNOWLEDGES THAT THE WAIVER AND RELEASE OF
SUCH RIGHTS IS VOLUNTARY AND KNOWING AND THAT EACH PARTY HAS RECEIVED, UNDER
THIS AGREEMENT, FULL AND ADEQUATE CONSIDERATION FOR SUCH WAIVER.


14.Survival. The provisions of Sections 5 through 9, 11 through 19, and 21 shall
survive the termination of this Grant and of this Agreement.


15.Construction. It is the intent of the Company and you that the Stock subject
to this Grant is to be treated as “nonvested shares” within the meaning of
Financial Accounting Standards Board ASC Topic 718, and the Stock is subject to
being earned by you only if you continue to provide the Company with your
services as provided herein.


16.Incorporation by Reference. The terms of the Plan are hereby incorporated
into this Agreement and constitute a part hereof.
17.Rights Non-Transferable. Neither this Agreement nor your rights hereunder are
transferable, except by Last Will and Testament, Revocable Trust or Testamentary
Trust, or by the law of descent and distribution.
18.Governing Law. This Agreement is subject to, and is to be construed in
accordance with, the laws of the State of Delaware.
19.Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon you, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Grant. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this
Agreement.
20.Acceptance. You are required by the on-line system to accept or reject the
Grant and this Agreement. If you fail to affirmatively accept or reject through
the on-line system within five (5) business days after receipt of this Grant,
then by continuing to serve as a director of, in employment with, or as a
consultant for the Company, you will be deemed to have accepted and agreed to
the terms and conditions set forth in this Agreement and deemed to have
acknowledged receipt of a copy of the Plan.
21.Definitions. The following terms have the meanings set forth below:
“Agreement” has the meaning stated in the first paragraph of this Agreement.
“Change in Control” has the meaning stated in the Plan.


7



--------------------------------------------------------------------------------







“Clawback Policy” has the meaning stated in Section 8(b) of this Agreement.
“Committee” has the meaning stated in the first paragraph of this Agreement.
“Company” has the meaning stated in the first paragraph of this Agreement.
“Compound Annual Revenue Growth Rate” (“CAGR”) means the Company’s total revenue
growth measured from the beginning of the Performance Period to the end based on
the compound annual growth over the Performance Period.
“Extended Noncompete Period” has the meaning stated in Section 7(d) of this
Agreement.
“Final Award” has the meaning stated in Section 1 of this Agreement.
“Grant” has the meaning stated in the first paragraph of this Agreement.
“Grant Date” has the meaning stated in the first paragraph of this Agreement.
“Noncompete Period” has the meaning stated in Section 7(a) of this Agreement.
“Performance Period” means the period of time identified in Section 1, that
begins and expires on the dates stated in Section 1.“Plan” has the meaning
stated in the first paragraph of this Agreement.
“Pre-Peer Adjustment Award” has the meaning stated in Section 1 of this
Agreement.
“RAAA” has the meaning stated in Section 12 of this Agreement.
“Relative Performance Matrix” means the matrix set forth in Exhibit A.
“Return on Net Tangible Assets” (“RONTA”) means the average of the annual return
for each calendar year during the Performance Period
“Separation from Service” has the meaning stated in the Plan.
“Stock” has the meaning stated in the first paragraph of this Agreement.
“Stock Award” has the meaning stated in the first paragraph of this Agreement.
“Tentative Award” has the meaning stated in Section 1 of this Agreement.
“Termination for Cause” means termination of employment resulting from a
Participant’s conduct that constitutes (i) fraud, misappropriation,
embezzlement, a theft with regard to the Company, or breach of any fiduciary
duty (without regard to any criminal conviction) with respect to the Company or
its shareholders; (ii) substance abuse that materially impairs the Participant’s
ability to perform his or her duties; or (iii) the negligent failure of a
Participant to perform his material duties, insubordination, or conduct that is
embarrassing to, brings disparagement upon or damages the goodwill of the
Company.


8



--------------------------------------------------------------------------------







“Termination for Convenience” means a participant’s involuntary termination of
employment by the Company for reasons other than a Termination for Cause.
“Termination for Good Reason” means a participant’s termination of employment
resulting from (i) a Participant’s change of position, title, or
responsibilities in a material manner so that he/she is no longer eligible to
participate in Awards made under the Plan; or (ii) a Participant not being
re-elected to an officer position that is eligible to participate in grants made
under the Plan; or (iii) a material reduction of the Participant’s
responsibilities ; or (iv) a material reduction in the Participant’s
compensation; or (v) a change in the Participant’s responsibilities that require
the Participant to relocate more than 30 miles from the Participant’s residence.
“TSR” has the meaning stated in Section 1 of this Agreement.
“TSR Award Leverage Factor” has the meaning stated in Exhibit B.
“TSR Leverage Award Peer Group” is the peer group listed in Exhibit B.
“Vesting Period” has the meaning stated in Section 2(a) of this Agreement.






Sincerely,


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., a Delaware corporation


                          


By:                        
Adam Miller
CFO








9



--------------------------------------------------------------------------------







Exhibit A
(Relative Performance Matrix)
Relative Performance Measurements
 
 
CAGR Total Revenue Growth (%)
 
Rank
8
7
6
5
4
3
2
1
Return on Net Tangible Assets
(RONTA)
8
0%
0%
0%
0%
10%
20%
35%
50%
7
0%
0%
0%
10%
20%
30%
45%
60%
6
0%
0%
0%
25%
35%
50%
60%
75%
5
0%
25%
35%
45%
55%
70%
85%
100%
4
25%
40%
55%
70%
85%
100%
110%
125%
3
40%
55%
70%
85%
100%
115%
130%
150%
2
60%
70%
80%
100%
115%
130%
150%
175%
1
75%
85%
95%
110%
125%
150%
175%
200%





Exhibit A – Page 1

--------------------------------------------------------------------------------





Relative Performance Peer Group


Symbol
Company
HTLD
Heartland
WERN
Werner
SNDR
Schneider
USX
US Express
CVTI
Covenant
MRTN
Marten
USAK
USA Truck









Exhibit A – Page 2

--------------------------------------------------------------------------------





Exhibit B


TSR Award Leverage


 
Relative TSR Percentile Rank
<40th
40th to 45th
>45th to 50th
>50th to 60th
>60th to 65th
>65th to 75th
>75th
Award Leverage Factor
-25%
-15%
-10%
0%
10%
15%
25%



TSR measurement period starts on grant date.


TSR Award Leverage Peer Group


Heartland
 
(HTLD)
Werner
 
(WERN)
CH Robinson
 
(CHRW)
Ryder
 
(R)
JB Hunt
 
(JBHT)
Schneider
 
(SNDR)
Hub Group
 
(HUBG)
Landstar
 
(LSTR)
Old Dominion
(ODFL)
Saia
 
(SAIA)
Genesee Wyoming
(GWR)
Forward Air
 
(FWRD)
XPO Logistics
(XPO)
Kansas City Southern
(KSU)





Exhibit B – Page 1